IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41021

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 593
                                                )
       Plaintiff-Respondent,                    )     Filed: June 25, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DANIEL E. MORRIS,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty years with ten
       years determinate for lewd conduct with a minor under sixteen, and fifteen years
       with five years determinate for possession of sexually exploitative
       material, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daniel E. Morris was convicted of lewd conduct with a minor under sixteen, Idaho Code
§ 18-1508, and possession of sexually exploitative material, I.C. § 18-1507A. The district court
imposed concurrent unified sentences of twenty years with ten years determinate for lewd
conduct with a minor under sixteen, and fifteen years with five years determinate for possession
of sexually exploitative material. Morris filed an Idaho Criminal Rule 35 motion for reduction of
sentence, which he later withdrew. Morris appeals, contending that his lewd conduct sentence is
excessive.


                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Morris’s judgment of conviction and sentence are affirmed.




                                                   2